      Case 6:20-cv-00103-JRH-BKE Document 15 Filed 01/12/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                                                                                U.S.C;1 o ( -   jI

                                                                                      K i
                     FOR TITE SOUTHERN DISTRICT OF GEORGIA
                                                                               : m\                  p 2^ 5M
                                  STATESBORO DIVISION
                                                                                       vj
DANIEL ERIC COBBLE                               )                                  SO.D
                                                 )
              Petitioner,                        )
                                                 )
       V.                                        )          CV 620-103
                                                 )
U.S. ATTORNEY GENERAL;                           )
U.S. B.O.P.; U.S. MARSHALS;                      )
GDC COMMISSIONER; and                            )
WARDEN TREVONZA BOBBITT,                         )
                                                 )
               Respondents.                      )


                                            ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 14-1.)

The Magistrate Judge recommended dismissing the petition without prejudice because

Petitioner did not submit a proper motion to proceed in forma pauperis (“IFP”) or pay the

filing fee, and in any event, the petition is frivolous. (See doc. no. 12.) Petitioner’s objections

do nothing to undermine the conclusion the case should be dismissed, but one objection

warrants further comment.

       Petitioner maintains the Magistrate Judge misunderstood the petition to request

Petitioner be put in federal custody pursuant to a years-old writ. (Doc. no. 14-1, pp. 2-3, 6, 8.)

Rather, Petitioner claims he is asking for “goods and acts [he] was supposed to get” under

Bureau of Prison policies during the five and one half years it took to complete his federal
        Case 6:20-cv-00103-JRH-BKE Document 15 Filed 01/12/21 Page 2 of 3




criminal proceedings. (Id. at 2.) Even if the Court were to assume that is what Petitioner

intended to seek in his original petition, there is no basis either in law or fact to grant such a

request in a case filed pursuant to 28 U.S.C. § 2241.        Challenges to the validity of any

confinement or to particulars affecting its duration are the province of habeas corpus, Preiser

V.   Rodriguez. 411 U.S. 475, 500, 93 S. Ct. 1827, 36 L.Ed.2d 439 (1973); requests for relief

turning on circumstances of confinement may be presented in a § 1983 action.” Muhammad

V. Close. 540 U.S. 749, 750(2004)(per curiam)-, see also Siskos v. Sec’y, Dep’t of Con-., 817

F. App’x 760, 764 (11th Cir. 2020) (per curiam) (same). As Petitioner concedes in his

objections he is not challenging the validity of his current confinement or the circumstances

affecting the duration of his current confinement, he would not be entitled to relief even if he

had followed Court orders to submit a proper motion to proceed IFP or pay the filing fee.

         Accordingly, the Court OVERRULES all objections, ADOPTS the Report and

Recommendation of the Magistrate Judge, as expanded upon herein, as its opinion, and

DISMISSES this petition filed pursuant to 28 U.S.C. § 2241 without prejudice.

         Further, a state prisoner seeking relief under § 2241 must obtain a certificate of

appealability (“COA”) before appealing the denial of his application for a writ of habeas

coipus. See Sawyer v. Holder. 326 F.3d 1363, 1364 n.3 (11th Cir. 2003)(“[Sjtate prisoners

proceeding under § 2241 must obtain a COA to appeal.”) This Court should grant a COA only

if the prisoner makes a “substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2).      For the reasons set forth in the Report and Recommendation, and in

consideration of the standards enunciated in Slack v. McDaniel. 529 U.S. 473, 482-84(2000),

Petitioner has failed to make the requisite showing. Accordingly, the Court DENIES a COA



                                                2
      Case 6:20-cv-00103-JRH-BKE Document 15 Filed 01/12/21 Page 3 of 3




in this case. Moreover, beeause there are no non-frivolous issues to raise on appeal, an appeal

would not be taken in good faith, and Petitioner is not entitled to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3).

       Upon the foregoing, the Court CLOSES this eivil action.

       SO ORDERED this /g2^ay of January, 2021, at Augusta, Georgia.




                                               _     ALL,OTIEF JUDGE
                                           UNITED ^ATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




                                               3
